DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.

 Response to Declaration under 37 C.F.R. §1.132
The Declaration under 37 CFR 1.132 filed 9/14/22 is insufficient to overcome the rejection of claim 1 based upon Irisawa & Toyoda and rejection of claims 2-6 based upon Olsen, Toyoda & Amagai as set forth in the last Office action for following reasons:
The Declarations states:
8. Referring to the test results Table 1 of the instant application below as annotated with line boxes, the characteristics of the solder material in the Instant claim 1 indicated in examples 1 to 3 and 6 and having the indicated elongation after fracture is sufficient for decreasing voids and improving the heat cycling properties. The solder materials of Examples 1 to 3, and 6, within the scope of the instant claim 1, have smaller percentage of the void, and have increased cycles relative to the solder materials of the Comparative Examples 1 to 5, which is evidence of unpredictable results to one skilled in the art considering Irisawa and Toyoda. The reliability of the module having the solder material of the Instant claim 1 in view of the heat cycling properties was three times greater (300 thermal cycles) than that of the solder material of Comparative Examples 1-5 (100 thermal cycles) when there is an increase of the elongation after fracture of 13% (or about 14%) to 18% (or about 17%) al 178°C.

In response, examiner submits that above tests results fails to consider the solder material taught by the closest prior art disclosures of Irisawa and Olsen. For instance, Irisawa teaches Sn-Sb-Ag solder material consisting of 5% Sb, 4% Ag, balance Sn, and essentially free of Cu (Table 1- example 6), which is substantially similar to the solder composition of claim 1 (only differing by 1% Sb). Examiner further notes that example 6 taught by prior art of Irisawa is identical the Applicant’s novel example 5 (Table 1) of the instant specification. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). MPEP § 716.02(e). Similarly, regarding claim 2, test results fails to compare the solder material taught by Irisawa (example 6), as well as Olsen- 5% Sb, 3.5% Ag, balance Sn and essentially free of Cu (col. 2 table – alloy C). Evidence of unexpected properties should be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Additionally, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP § 716.02(d) - § 716.02(e). In this case, Applicant has not provided any comparison with the prior art of Irisawa or Olsen and. Therefore, submitted Declaration lacking objective comparative evidence is ineffective to overcome prima facie case of obviousness.
The Declaration further states:
9. The increase of the elongation after fracture of 5 to 8% at 100°C, is significant in view of the evidence in Table 1 of the instant specification, because the increase of the elongation is sufficient for decreasing voids and improving the heat cycling properties as Indicated in Table 1 of the instant specification.

10. Second, Applicant points out the increase of the elongation after fracture is 14 (or about 13%} to 18% (or about 17%) at 175°C, which Is a larger percentage increase at 100°C, thereby being more significant. The elongation characteristics of the solder material at high temperatures of 175°C has a significant effect on increasing the lifetime characteristics of power semiconductor modules.

11. The instant specification describes the advantageous effects of the subject matter of the instant claim 1. For example, in accordance with the disclosure of [0026] of the instant specification (paragraph [0030] of US publication, US 20719/0193210 A of the instant application.

In response, examiner contends that the test results merely compare the claimed invention with the comparative examples proffered by Applicant’s original specification (Table 1) rather than the closest prior art of Irisawa or Olsen. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02(e). Specifically, the test results should compare the claimed invention with solder materials in example 6 of Irisawa as well as exemplary solder alloy C taught by Olsen. Furthermore, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), See MPEP § 716.02(b). Due to the complete lack of any comparison with prior art, the submitted Declaration is not sufficient to overcome pending 103 rejection(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (US 2016/0368104, hereafter “Irisawa”) in view of Toyoda et al. (WO 2011/151894, “Toyoda”). US 9,770,786 is taken to be English-equivalent of the above WO document and portions cited below refer to the US patent.
Regarding claim 1, Irisawa discloses a solder material consisting of, by mass: Sb in an amount of more than 3.0% but 10.0% or less (claim 1), which includes claimed range of >6-8%; Ag in an amount of 3.0% or more (e.g. 4.0%- claim 3), the balance Sn, and the solder is essentially free of Cu ([0055], Table 1- ex. 6; claims 1-3). The ranges taught by Irisawa overlap with the recited respective ranges of Sb, Ag and Sn. Irisawa discloses 5% Sb and 4% Ag (example 6), but is silent as to 6-8% Sb. However, adding such amount is known in the art. Toyoda (also drawn to lead-free solder material) teaches adding Sb to Sn-Ag solder powder, preferably 1-8 mass% (col. 5, lines 55-64), which meets the claimed Sn content of 8% (this is also within 3-10% desired by Irisawa). Toyoda teaches that the Sb content achieves the effect of suppressing an unwanted reaction with a flux rosin without impairing the advantage of solder wettability (col. 5, lines 20-29, 43-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide 8 wt% Sb in the Sn-Ag solder material of Irisawa because doing so would suppress undesired reaction with a flux while providing the advantage of improved solder wettability. Thus, Irisawa as modified by Toyoda discloses the claimed constituent amounts in Sn-Ag-Sb solder. Since the Sb and Ag content in combination of Irisawa & Toyoda is identical to the claim, it would intrinsically result in enhancing strength of the solder material to reduce defects and improve reliability. Examiner notes that any incidental impurities are optional and not required to be part of the solder since they are considered incidental and the claim recites “consisting of”, which excludes presence of other elements.
As to claim 20, Irisawa discloses that the solder alloy may include Ag in amount of 4.5% by mass [0044], which meets the claimed amount of not less than 4.5%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Furthermore, the claim would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), MPEP 2144.05.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 4170472, hereafter “Olsen”) in view of Toyoda et al. (WO 2011/151894, US 9770786, “Toyoda”), and further in view of Amagai et al. (US 7029542, “Amagai”).
Regarding claim 2, Olsen discloses a solder material comprising, by mass: Sb in an amount of 5%, Ag in an amount of 3.5%, the balance Sn, and essentially free of Cu (col. 2 table- alloy C). Olsen discloses 5% Sb, which is very close to recited >5% Sb. Nonetheless, adding >5wt% Sb is known in the art. Toyoda (also drawn to lead-free solder material) teaches adding Sb to Sn-Ag solder powder, preferably 1-8 mass% (col. 5, lines 55-64), which meets the claimed Sn content of 8%. Toyoda teaches that the Sb content achieves the effect of suppressing an undesired reaction with a flux rosin without impairing the advantage of solder wettability (col. 5, lines 20-29, 43-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide 8 wt% Sb in the Sn-based solder material of Olsen because doing so would suppress undesired reaction with a flux while providing the advantage of improved solder wettability. 
Olsen fails to disclose Ni in amount of 0.05-0.3 wt%. However, adding nickel to Sn-based solder is known in the art. Amagai teaches adding Ni to a lead-free Sn-based solder in a range of 0.02-0.2 wt% in order to increase the bonding strength of the solder alloy (col. 4, lines 14-19; Table 1 examples; claim 12). This falls within the claimed range of 0.05%-0.3%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 0.02% Ni in the Sn-based solder of Olsen in order to increase bonding strength of the alloy. Thus, Olsen as modified by Toyoda & Amagai above discloses the claimed amounts of respective elements in the Sn-based solder alloy. 
As to claims 3-5, Olsen does not disclose recited amounts of Ge and P. However, Amagai teaches adding Ge and P in small amount of about 0.001-0.05%, preferable amount being 0.002-0.01%, to improve bonding strength by a synergistic effect and prevent the solder alloy from becoming yellow in a high temperature soldering environment (col. 3, lines 20-38; col. 4, lines 24-28, 50-61). This overlaps with claimed range of 0.003-0.01%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate recited amounts of Ge and P in the Sn-based solder of Olsen because doing so would improve bonding strength and prevent yellowing of the solder alloy in high temperature environment, as suggested by Amagai.
As to claim 6, examiner notes that “for use in joining members…” is an intended use of the solder and does not limit the instant solder composition. The solder material taught by the combination of Olsen, Toyoda and Amagai is identical in composition and is well suitable for joining members made of or plated with Ni, Cu or alloy thereof.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Toyoda & Amagai as applied to claim 2 above, and further in view of Irisawa et al. (US 2016/0368104).
As to claim 21, Olsen is silent as to the solder having 4.5% by mass Ag. However, Irisawa (also directed to Sn-based solder material comprising Sb and Ag) teaches that the solder alloy may include Ag in amount of 4.5% by mass [0044], which meets the claimed amount of not less than 4.5%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Irisawa teaches that by including Ag in the described range, the solder alloy can suppress electromigration [0045]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 4.5% Ag in the solder alloy of Olsen because doing so would suppress electromigration, as suggested by Irisawa. Furthermore, the claim would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,727,194 (Watanabe). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of issued Watanabe’s patent discloses instantly recited amounts of Sb, Ag and Sn, as well as P & Ge (claims 4-7) in the solder material.

Response to Arguments
Applicant’s arguments, filed 9/14/22, with respect to claims 1-2 have been fully considered but are not persuasive. Applicant’s arguments based on submitted Declaration and evidence of criticality in form of unexpected results (percentage of voids or threefold increase in the number of thermal cycles) are not convincing for the reasons explained above. The solder materials taught by prior art- example 6 of Irisawa (table 1) and exemplary solder alloy C of Olsen (col. 2 table) contains composition ranges substantially similar to the claim. Accordingly, one of ordinary skill in the art would expect same results of smaller percentage of voids and improved number of thermal cycles, as compared to comparative examples of instant specification.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735